DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claim 20 is drawn to functional descriptive material NOT claimed as residing on a computer readable medium. Claim, while defining a program, do not define a “non-transitory computer-readable medium” and is thus non-statutory for that reasons.  A program, which can range from paper on which the program is written, to a program simply contemplated and memorized by a person.  Furthermore, neither claims nor the disclosure limit the medium to the statutory embodiments. Such recitation could be reasonably understood to include computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. § 101 as covering both non-statutory subject matter and statutory subject matter. In an effort to assist the Applicant in overcoming a rejection or potential rejection under 35 U.S.C. § 101 in this situation, the examiner suggests the following approach: to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the claim. The examiner suggests amending the claims to recite, “A non-transitory computer readable medium storing a program…” in order to make the claim statutory.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6-8, 11-14, and 18-20  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lyren (US 2018027690).
Regarding claim 1: Lyren teaches an information processing device (Fig. 1 and paragraph [0044] teach a hand-held portable electronic device HPED) comprising: an interface control unit  that controls a user interface related to measurement of a head-related transfer function of a user (Fig. 14 and paragraph [0051, 0059, 0111, 0224, 0256, 0267] teach the HPED including a processing unit 1424 that controls a user interface 1426 related to measurement of a head-related transfer function HRTF of a user), wherein the interface control unit controls an output of guide information guiding a direction of a head of the user to a designated direction (Fig. 4 and paragraph [0133] teach outputting of guide information guiding a direction of a head of the user to a designated direction).

Regarding claim 2: Lyren teaches wherein the guide information includes visual information, and the interface control unit causes a display unit to display a guide object guiding the direction of the head of the user to the designated direction (Figs. 4-5 and paragraph [0133, 0163] teach the guide information includes visual information displayed on the display unit as a guide object guiding the direction of the head of the user).

Regarding claim 6: Lyren teaches wherein the guide information includes voice information, and the interface control unit causes a voice output unit to output a voice guiding the direction of the head of the user to the designated direction (Fig’s 4-5 and paragraph [0133, 0163]).

Regarding claim 7: Lyren teaches wherein the designated direction is a direction in which a voice output unit outputting a measurement signal related to the measurement of the head-related transfer function is located with the head of the user as a starting point (Figs. 4-5 and paragraph [0133, 0163, and 0278]).

Regarding claim 8: Lyren teaches wherein the interface control unit controls an output of start notification information indicating start of the measurement of the head-related transfer function, based on a determination that the direction of the head of the user has substantially coincided with the designated direction (Fig. 4 and paragraph [0130-0135, 0142] teach based on determination that direction of the head of user is correct #410, it starts the measurement process and notifies the user).

Regarding claim 11: Lyren teaches wherein the interface control unit causes a mobile terminal including a voice output unit outputting a measurement signal related to the measurement of the head-related transfer function to output the guide information (Figs. 4-5 and paragraph [0133, 0163, and 0278]).

Regarding claim 12: Lyren teaches wherein the mobile terminal includes at least two image capturing units and at least two the voice output units, and the interface control unit selects the voice output unit outputting the measurement signal based on a position of the image capturing unit selected by an operator via the user interface (Figs. 4 & 15 and paragraph [0088, 0123-0124, 0133, 0260, 0270] teach the HPED or the mobile terminal includes at least two image capturing units such as camera, infrared sensor, optical sensor and so on, and at least two speakers).

Regarding claim 13: Lyren teaches wherein the interface control unit starts measurement processing of the head-related transfer function based on a determination that the direction of the head of the user has substantially coincided with the designated direction (Figs. 4-5 and paragraph [0133, 0163, and 0278]).

Regarding claim 14: Lyren teaches wherein the interface control unit interrupts the measurement processing of the head-related transfer function based on a determination that the direction of the head of the user has not substantially coincided with the designated direction from after starting the measurement processing of the head-related transfer function until the measurement processing ends (Figs. 4-5 and paragraph [0133, 0163, and 0278]).

Regarding claim 18: Lyren teaches further comprising a recognition unit that recognizes the direction of the head of the user (Figs. 4 & 14 and paragraph [0133-0140, 0163, 0256] teach a processing unit 1424 as a recognition unit that recognizes the direction of the head of the user).

Regarding claim 19: Claim 19 recites identical claim limitations as in claim 1, except claim 19 is a method claim. Thus, all the arguments made above for claim 1 are applicable for claim 19.

Regarding claim 20: Claim 20 recites identical claim limitations as in claim 1. Thus, all the arguments made above for claim 1 are applicable for claim 20. Claim 20 further recites a program for causing a computer to function as information processing device which is also taught by Lyren in Fig. 14 and paragraph [0255-0257, 0270].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Lyren (US 2018027690) in the view of Otsuka (US 20190377481).
Regarding claim 3: Lyren does not explicitly disclose wherein the interface control unit causes the display unit to display a captured image of the user in real time, and superimposes the guide object on the image of the user.
However, Otsuka teaches wherein the interface control unit causes the display unit to display a captured image of the user in real time, and superimposes the guide object on the image of the user (Fig. 6 & 8 and paragraph [0099-0101] teach the display unit to display a captured image of the user in real time 51a and superimposes the guide object 53a on the image of the user). Therefore, it would have been obvious for a person skilled in the art before the effective filing date of the invention to modify Lyren’s invention by including above teachings of Otsuka, because using such technique allows the user to easily guide his head/face into the desired region, which is very well-known and widely used in the art, as shown by Otsuka. The rationale would have been to use a known method or technique to achieve predictable results.

Regarding claim 4: Combination of Lyren and Otsuka teach wherein the guide object includes a frame object having a head shape according to the designated direction (Otsuka in Fig. 6 & 8 and paragraph [0099-0101] # 53a). See claim 3 rejection for combination reasoning of Lyren and Otsuka, same rationale applies here.

Regarding claim 5: Combination of Lyren and Otsuka teach wherein the guide object includes a wearable object worn on the head (Lyren in paragraph [0048, 0068, 0133, 0163]).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lyren (US 2018027690) in the view of Gorsche (US 20160249151).
Regarding claims 9-10: Lyren does not explicitly disclose wherein the interface control unit controls switching of the user interface based on a measurement mode of the head-related transfer function; and wherein the measurement mode is set according to the number of measurement channels.
However, Gorsche teaches wherein the interface control unit controls switching of the user interface based on a measurement mode of the head-related transfer function; and wherein the measurement mode is set according to the number of measurement channels (Figs. 1 & 6-7 and paragraph [0093-0110] teach a measurement mode for HRTF is selected or determined based on the number of measurement and/or audio channels). Therefore, it would have been obvious for a person skilled in the art before the effective filing date of the invention to modify Lyren’s invention by including above teachings of Gorsche, because using such technique allows the system to perform the HRTF on any desired number of channels and increased number of channels can lead to better data for accuracy, as shown by Gorsche. The rationale would have been to use a known method or technique to achieve predictable results.

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lyren (US 2018027690) in the view of Lyren (US 20170359672).
Regarding claims 15-17: Lyren does not explicitly disclose wherein the interface control unit performs control so that the measurement processing is not started in a case where a measured noise level exceeds a threshold value; wherein the interface control unit interrupts the measurement processing when it has been detected that the noise level has exceeded the threshold value after starting the measurement processing of the head-related transfer function; and wherein the interface control unit controls an output of noise information regarding the measured noise level.
However, Lyren ‘672 teach wherein the interface control unit performs control so that the measurement processing is not started in a case where a measured noise level exceeds a threshold value; wherein the interface control unit interrupts the measurement processing when it has been detected that the noise level has exceeded the threshold value after starting the measurement processing of the head-related transfer function; and wherein the interface control unit controls an output of noise information regarding the measured noise level (Fig. 7 and paragraph [0156-0164] teach determining a case or conflict where a measure noise level exceeds a threshold or in this case a measured another sound already exists which is greater than threshold of 0 as no sound, and not starting providing sound measurement steps and/or interrupting the process started at #700-720 based on the already present sound, and alerting or notifying the user via visual and/or audio alert). Therefore, it would have been obvious for a person skilled in the art before the effective filing date of the invention to modify Lyren’s invention by including above teachings of Lyren ‘672, because using such technique allows the system to avoid any errored calculations that can be caused by external noises and hence improving accuracy of measurement, as shown by Lyren ‘672. The rationale would have been to use a known method or technique to achieve predictable results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIT CHATLY whose telephone number is (571)270-1610. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 5712727687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMIT CHATLY/Primary Examiner, Art Unit 2622